



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McDonough, 2014 ONCA 197

DATE: 20140314

DOCKET: C55765

Sharpe, Gillese and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Douglas McDonough

Appellant

Douglas  McDonough, in person

Marie  Comiskey, for the respondent

Heard and released orally: March10, 2014

On appeal  from the order of Justice Gisele M. Miller, dated June 22, 2012 dismissing a  summary conviction appeal from conviction entered on October 31, 2011 by  Justice S.R. Clark of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of one count of making false or deceptive
statements and one count of evading or attempting to evade compliance with report
of goods provisions contrary to the
Customs Act
, R.S.C. 1985, c. 1 (2
nd
Supp.), s. 160. The charges arose from the importation of an exotic car that
was illegal to import into Canada because of safety standards. The appellant
arranged for the importation by describing the components of a single car as
parts and dividing the shipment into two stages.

[2]

The appellant raises a number of grounds of appeal, all of which relate
to the provisions of the
Customs Act
relating to the procedures to be
followed with respect to classification and appraisal of goods imported and
determination of applicable tariffs. He argues first, that the administrative
process under the
Customs Act
must be exhausted before criminal
charges are laid and second, he relies a number of sections of the
Customs
Act
, in particular, ss. 20(1), 48(1) and 58(2), which deal specifically
with classification, levy of duties and appraisal of transaction value. He alleges
that as those provisions were not invoked, the charges were not validly brought.

[3]

The appellants arguments were thoroughly considered and rejected by
both the trial judge and the summary conviction appeal judge.

[4]

In our view, there is no basis in law for the proposition that the
administrative provisions under the
Customs Act
must be followed or concluded
before any criminal charges for deceptive conduct can be brought. The
provisions of the
Customs Act
dealing with classification, levy of
duties and appraisal of transaction value simply do not relate to the essence
of the charges on which the appellant was convicted, namely, making false
statements and committing evasion under the
Customs Act
.

[5]

The trial judge found that the appellant had taken elaborate steps to
organize separate shipments in order to deceive customs officials as to what
was being imported and that he made false statements to customs officials that
parts in the second shipment were meant for his own vehicle. There was ample
evidence to support those findings.

[6]

In our view, there is no merit to the application for leave to appeal
which we dismiss.

Robert J. Sharpe J.A.

E.E.
Gillese J.A.

Paul
Rouleau J.A.


